Exhibit 10.4

RETIREMENT AGREEMENT

AND AMENDMENT TO STOCK OPTION AGREEMENTS

This Retirement Agreement and Amendment to Stock Option Agreements (the
“Agreement”) is entered into as of November 14, 2016, by and between Michael
Mogul (“Executive”) and DJO Global, Inc., a Delaware corporation (the
“Company”).

WHEREAS, Executive and the Company are parties to that certain DJO Global, Inc.
Nonstatutory Stock Option Agreement dated as of June 13, 2011, as amended and
restated by the Amended and Restated Nonstatutory Stock Option Agreement
(Options granted before 2012) dated as of September 16, 2015, (collectively, the
“2011 Option Agreement”) pursuant to which Executive was granted options to
purchase 800,000 shares of the Company’s common stock for a purchase price of
$16.46 per share, of which 266,667 shares (collectively, the “2011 Time-Based
Options”) are vested, and 453,334 shares (total shares reduced by the amendment)
(collectively, the “2011 Performance-Based Options”) are unvested;

WHEREAS, Executive and the Company are parties to that certain DJO Global, Inc.
Nonstatutory Stock Option Agreement (2015 Version) dated as of July 16, 2015
(the “2015 Option Agreement”) pursuant to which Executive was granted options to
purchase 265,000 shares of the Company’s common stock for $16.46 per share, all
of which are unvested (collectively, the “2015 Performance-Based Options”);

WHEREAS, Executive holds 218,712 shares of the Company’s common stock (the
“Common Shares”), governed by that certain Management Stockholders Agreement,
dated as of November 3, 2006 and subsequently amended on November 20, 2007, by
and among DJO Global, Inc. (f/k/a DJO Incorporated, ReAble Therapeutics Inc.,
and Encore Medical Corporation), certain Blackstone affiliates, and the
management stockholders party thereto (collectively, the “Management
Stockholders Agreement”);

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of May 31, 2011 and amended by the Amendment to Employment
Agreement dated as of April 9, 2012 (collectively, the “Employment Agreement”);

WHEREAS, the parties have agreed that Executive’s employment with the Company
will terminate on December 31, 2016, or such earlier date as determined by the
Company (such date, the “Termination Date”); and

WHEREAS, the parties desire to set forth herein their agreement that certain
stock options held by Executive will continue to be outstanding notwithstanding
the termination of his employment, as well as the other terms and conditions
related to Executive’s termination of employment;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises stated above and other good and
valuable consideration, the parties do hereby agree as follows:

1. Resignation of Positions with the Company. Executive hereby resigns as
President and Chief Executive Officer of the Company, from the board of
directors of the Company (the “Board”) (and any committees thereof) and any
other board or position held by Executive on behalf of the Company or any of its
affiliates, effective as of November 14, 2016. Following such date, the
Executive shall remain an employee of the Company until the Termination Date
(the “Transition Period”). The foregoing resignation shall be treated as
governed by Section 7(c)(iii) of the Employment Agreement.

2. Transition Period. During the Transition Period, Executive shall serve in an
advisory role and shall perform such tasks and functions as reasonably requested
by the Board. The Board, in its sole discretion, may reasonably request that
Executive come into the Company’s office or Executive refrain from entering the
Company’s offices. During the Transition Period, Executive shall continue to
receive compensation and benefits as provided under Sections 3, 4(a) and 5 the
Employment Agreement. Executive acknowledges and agrees that nothing in this
Agreement will give rise to a claim for additional compensation or benefits,
other than as set forth herein, under the Employment Agreement.

3. Cash Severance and Other Cash Payments. Pursuant to Section 7(c)(iii) of the
Employment Agreement and, subject to Section 7 below and Executive’s continued
compliance with the Restrictive Covenants (as defined below), the Company shall
pay to Executive:

(a) $2,550,000, payable in substantially equal installments over the 18 month
period following the Termination Date in accordance with the Company’s payroll
dates;

(b) The pro rata portion of the actual Annual Bonus earned for 2016, if any,
paid when such bonuses are generally paid to the Company’s senior executives;
provided, that, to the extent the Board elects to make adjustments or additional
payouts to the 2016 annual bonuses for other members of the corporate leadership
team Executive’s Annual Bonus (on a percentage basis) shall be increased by the
average percentage increase for the other members of the corporate leadership
team;

(c) Any earned but unpaid prior quarter bonuses and benefits under other Company
benefit plans, paid when such bonuses are generally paid to the Company’s senior
executives; provided, that, to the extent the Board elects to make adjustments
or additional payouts to the quarterly bonus for the fourth quarter of 2016 for
other members of the corporate leadership team, then Executive’s quarterly bonus
opportunity for the fourth quarter (on a percentage basis) shall be increased by
the average percentage increase for the other members of the corporate
leadership team;

(d) Any unused vacation accrued through the Termination Date, payable within 15
days of the Termination Date; and

(e) Any reasonable unreimbursed business expenses incurred prior to the
Termination Date submitted for reimbursement within 90 days following the
Termination Date and otherwise in compliance with the Company’s reimbursement
policies.

 

2



--------------------------------------------------------------------------------

4. Welfare Benefit Continuation. Pursuant to Section 7(c)(iii)(D) of the
Employment Agreement and subject to Section 7 below, the Company shall continue
to provide coverage on the same terms applicable to Executive immediately prior
to the Termination Date under the Company’s group health, life and disability
plans until the earlier of (i) 18 months from the Termination Date and (ii) the
date Executive receives comparable coverage (determined, to the extent
practicable on a coverage-by-coverage and benefit-by-benefit basis) under
health, life and disability plans of another employer.

5. Characterization of Termination under Stock Option Agreements. The parties
agree that the termination of Executive’s employment with the Company on the
Termination Date and in accordance with this Agreement shall be treated as a
termination subject to the provisions of Section 7(a)(ii) of the Management
Stockholders Agreement and Section 7(b) of each of the 2011 Option Agreement and
2015 Option Agreement, in each case as modified below in this Agreement.

6. Equity Agreements. The parties agree that the following agreements shall be
modified as provided below effective on the Termination Date, subject to
Section 7 below and Executive’s continued compliance with the Restrictive
Covenants:

(a) Time-Based Options. Section 7(b) of the 2011 Option Agreement is hereby
modified to provide that the 2011 Time-Based Options shall remain outstanding
and exercisable until June 13, 2021 (the date that is 10 years after the
effective date) of the 2011 Option Agreement and shall not be considered
forfeited on the date that is 90 days after the Termination Date. For the
avoidance of doubt, the Time-Based Options shall remain outstanding and
exercisable by Executive’s beneficiaries until June 13, 2021 in the event of
Executive’s death prior to such date. To the extent such Time-Based Options are
not exercised prior to such date, the Time-Based Options shall be forfeited
without the payment of any consideration. All other provisions of the 2011
Option Agreement remain unchanged and in effect. Notwithstanding the foregoing,
should the Board, in its discretion, modify the terms of, cancel and reissue or
replace, issue new stock-based awards with respect to, or otherwise adjust the
terms of the outstanding time-based options held, as of November 14, 2016, by
other members of the corporate leadership team, Executive’s Time-Based Options
shall be modified, canceled, reissued, replaced, or otherwise adjusted in the
same manner to the extent permitted by applicable law and without triggering
accelerated taxes or penalties.

(b) Performance-Based Options. The provisions of such Section 7(b) shall remain
unchanged and in effect for the 2011 Performance-Based Options and the 2015
Performance-Based Options. All other provisions of the 2011 Option Agreement and
the 2015 Option Agreement remain unchanged and in effect.

(c) Common Shares. Pursuant to the terms of Section 7 of the Management
Stockholders Agreement, the Company shall repurchase Executive’s 218,712 owned
Common Shares for an aggregate repurchase price of $3,600,000, in accordance
with the Management Stockholders Agreement, with such repurchase to occur on or
prior to January 31, 2017.

 

3



--------------------------------------------------------------------------------

7. Release of Claims.

(a) In consideration of, and as a condition precedent to the receipt of, the
benefits and payments provided for hereunder, Executive agrees to execute and
deliver an agreement providing for the release of claims against the Company in
the form of such agreement attached hereto as Exhibit A (the “Release of
Claims”). Executive shall execute the Release of Claims no later than 21 days
following the Termination Date (and no earlier than the Termination Date), and
as provided in such Release of Claims, Executive shall have a period of seven
days following the execution of the Release of Claims to revoke said Release of
Claims (the end of such seven day period, the “Release Effective Date”), which
revocation may be effected by means of a written notice actually delivered to
the office of the Chief Legal Officer or General Counsel at the Company’s
corporate headquarters within such seven day period, provided that in all events
any revocation must be received by the Company during the seven-day revocation
period. Any such revocation effected as required under the Release of Claims
shall operate to revoke the terms of this Agreement, and Executive shall not be
entitled to receive the payments and benefits provided hereunder.

(b) Notwithstanding anything in this Agreement to the contrary, no payments will
be made under Section 2(a), Section 2(b) or Section 3 until the first payroll
date following the later of (i) the Release Effective Date or (ii) January 1,
2017, with such first payment to include any payments that would otherwise be
payable prior to such date.

8. Restrictive Covenants. Executive acknowledges and agrees that Executive
remains subject to the restrictive covenants set forth in Sections 8 and 9 of
the Employment Agreement and such restrictions are hereby incorporated herein by
reference (collectively, the “Restrictive Covenants”).

9. Tax Withholding. Notwithstanding anything herein to the contrary, the Company
may withhold from the amounts described herein such Federal, state and local
income, employment and other taxes as may be required to be withheld in respect
of such payments pursuant to any applicable law or regulation.

10. Employment Relationship. Company and Executive acknowledge that any
employment relationship between the Company and its affiliates and Executive
terminated on the Termination Date, that they have no further employment
relationship except as may arise out of this Agreement and that Executive waives
any right or claim to reinstatement as an employee of the Company or any of its
affiliates and will not seek employment in the future with Company or its
affiliates, unless by mutual consent. Nothing herein shall be construed as
voiding Executive’s entitlement to post-termination payments pursuant to this
Agreement or Company’s (or any of its affiliates as the case may be) rights
pursuant to Sections 8 and 9 of the Employment Agreement.

 

4



--------------------------------------------------------------------------------

11. Effect of Agreement; Full Satisfaction; Entire Agreement. The parties agree
and understand that other than as specifically amended in this Agreement, the
Employment Agreement, the Management Stockholders Agreement, the 2011 Option
Agreement, and the 2015 Option Agreement remain unchanged and, except as amended
herein, each such agreement remains in full force and effect as written and this
Agreement shall be incorporated into and made a part of such agreements as of
the date hereof. Executive further acknowledges that the payment and
arrangements described herein shall constitute full and complete satisfaction of
any and all amounts due and owing to Executive as a result of Executive’s
employment with the Company and the termination thereof, and that Executive
shall be entitled to no other severance, wages, bonuses, incentive awards,
equity awards, stock options, commissions, benefits, or any other compensation
of any kind, under the Employment Agreement, the 2011 Option Agreement, the 2015
Option Agreement or any other agreement, except as required by law. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns. This Agreement may not be modified
or amended in any way except in writing signed by the parties hereto.

12. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect the other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

13. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Delaware (without regard
to principles of conflicts of laws that would direct the application of the laws
of any other jurisdiction).

14. Counterparts. This Agreement may be executed in one or more counterparts and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

15. No Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
party waiving the breach.

16. Reliance on Counsel. In entering this Agreement, the parties represent that
they have relied upon the advice of their attorneys, who are attorneys of their
own choice, and that they have read the Agreement and have had the opportunity
to have the Agreement explained to them by their attorneys, and that those terms
are fully understood and voluntarily accepted by them.

17. Cooperation. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Agreement
which are not inconsistent with its terms.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement on the dates
indicated.

 

    EXECUTIVE Date: 11/14/2016       /s/Michael Mogul           Michael Mogul

 

    DJO GLOBAL, INC. Date: 11/14/2016     By       /s/Bradley J. Tandy      
Name:   Bradley J. Tandy       Title:  

Executive Vice President, General Counsel

& Secretary

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims is entered into by Michael Mogul (“Executive”).

WHEREAS, Executive and DJO Global, Inc., with offices at 1430 Decision Street,
Vista, CA 92081 (the “Company”) entered into a Retirement Agreement and
Amendment to Stock Option Agreements (the “Agreement”) dated as of November 14,
2016 that provides Executive certain severance and other benefits in
consideration of Executive’s termination of employment with the Company pursuant
to Section 7(c) of the Employment Agreement dated as of May 31, 2011 and amended
by the Amendment to Employment Agreement dated as of April 9, 2012
(collectively, the “Employment Agreement”);

WHEREAS, Executive’s employment has so terminated; and

WHEREAS, pursuant to Section 7 of the Agreement, a condition of Executive’s
entitlement to certain severance and other benefits thereunder is his agreement
to this Release of Claims.

NOW, THEREFORE, in consideration of the severance and other benefits provided
under Sections 3, 4, and 6 of the Agreement, Executive agrees as follows:

1. Executive, for himself and his heirs, executors and administrators, hereby
fully and finally waives, discharges and releases the Company, including each of
the Company’s past, current and future parents, subsidiaries, and affiliates,
and its and their shareholders, members, directors, officers, and employees,
from any and all claims relating to his employment with the Company or his
termination therefrom, whether now known or later discovered, which he or anyone
acting on his behalf might otherwise have had or asserted, including, but not
limited to, any express or implied contract of employment claims, any tort
claims, claims under Title VII of the Civil Rights Act of 1964, as amended,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967, as amended, the Older Workers Benefit Protection Act of
1990, the laws, including the labor laws of any state, including the State of
California, and all claims under related common law, statutes, and executive
orders at the federal, state and local levels of government, and any claims to
any benefits from employment with the Company other than: (i) those benefits set
forth enumerated in Sections 3, 4, and 6, of the Agreement and (ii) any claims
for accrued and vested benefits under any of the Company’s employee retirement
and welfare benefit plans in which Executive participated immediately prior to
the date of termination of his employment.

2. Executive represents that he has not brought, and covenants and agrees that
he will not bring or cause to be brought, any charges, claims, demands, suits or
actions, known or unknown, in any forum, against the Company arising out of,
connected with or related in any way to his dealings with the Company that
occurred prior to the effective date of this Agreement, including, without
limitation, his employment or his termination; provided, however, that Executive
shall not be prevented from enforcing any rights he may have under the terms of
this Release of Claims, in accordance with the Agreement and nothing in this
Release of Claims restricts Executive’s communications with any law enforcement
or government agency, provided that such communications are consistent with all
applicable laws.



--------------------------------------------------------------------------------

3. Executive acknowledges that he is subject to a confidentiality covenant and
other restrictive covenants, including, but not limited to, a noncompetition
covenant pursuant to Section 8 and Section 9 of the Employment Agreement and
hereby reaffirms his obligations thereunder.

4. Nothing in this Release of Claims shall prohibit or restrict Executive from
participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any self-regulatory organization,
any governmental agency or legislative body, including, but not limited to, any
legal department within the Company, the Securities and Exchange Commission,
and/or pursuant to the Dodd-Frank Act or Sarbanes-Oxley Act; provided that, to
the extent permitted by law, upon receipt of any subpoena, court order or other
legal process compelling the disclosure of any such information, documents, or
testimony, the Executive shall give prompt prior written notice to the Company’s
General Counsel in order to provide the Company reasonable opportunity to take
appropriate steps to protect its confidential information to the fullest extent
possible.

5. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED, IN WRITING, TO CONSULT WITH
AN ATTORNEY OF HIS CHOICE PRIOR TO SIGNING THIS AGREEMENT AND THAT HE HAS SIGNED
THIS AGREEMENT KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL AS HE
DEEMED APPROPRIATE. IN ADDITION, EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN
PROVIDED WITH A PERIOD OF UP TO 21 DAYS IN WHICH TO CONSIDER WHETHER OR NOT TO
ENTER INTO THIS RELEASE. FURTHER, EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED OF HIS RIGHT TO REVOKE THIS AGREEMENT DURING THE SEVEN DAY PERIOD
FOLLOWING EXECUTION HEREOF, AND THAT THE AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED.

6. Nothing contained herein shall be construed as an admission by the Company of
any liability of any kind to Executive, all such liability being expressly
denied except for obligations of the Company imposed by the Agreement which
survive pursuant to this Release of Claims.

 

 

 

Michael Mogul

 

Date:                                                                    , 2016